DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1-2, 5-6, 21-22 and 24 are allowed with the amendments of Applicants’ submission of 05/24/2021 and with the Examiner’s amendment herein over the prior art of record and meeting 35 U.S.C. 112(b).  
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Paul J. La Vanway, Jr. on 08/05/2021.  
4.	The application has been amended as follows:  Please amend Claims 2, 5-6, 21-22 and 24 as follows.  
A.	IN THE CLAIMS: 
I.	Claim 2, in line 1, before the word “combination” delete the article ‘A’ and insert therefore the definite article – The --.   
II.	Claim 5, in line 1, before the word “combination” delete the article ‘A’ and insert therefore the definite article – The --.     
III	Claim 6, in line 1, before the word “combination” delete the article ‘A’ and insert therefore the definite article – The --.  

V	Claim 22, in line 1, before the word “combination” delete the article ‘A’ and insert therefore the definite article – The --.  
VI	Claim 24, in line 1, before the word “combination” delete the article ‘A’ and insert therefore the definite article – The --. 


EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed with on 05/24/2021 and the examiner’s amendment herein, Claims 1-2, 5-6, 21-22 and 24 are patentable over the cited prior art of record under 35 U.S.C. 103 and overcome the rejection under 35 U.S.C. 112(b).  
The following is a statement of reasons for the indication of allowable subject matter:   the amendment of Claim 1 incorporating the subject matter of cancelled claim 23 of “further comprising a quartz or silicon dioxide layer deposited over the cured coating” distinguishes over the cited art of record.  
None of the cited prior art of record alone or in any proper combination of:  U.S. 6,100,313 Treadway (hereinafter "Treadway") evidenced by SciFinder Accession Number: 2007:1443687 CAPLUS (2007) hereinafter "Acc# 2007 1443687") and evidenced by U.S. 2014/0342091, White et al. (hereinafter "White") and evidenced by SciFinder Registry Number: 2238-07-5 hereinafter "RN 2238-07-5" in view of U.S. 2007/0021523 Treadway (hereinafter "Treadway 523") and for Claims 6 and 21-22 further in view of US 2010/0035067, Colton (hereinafter "Colton"), teach or suggest a combination further comprising a quartz or silicon dioxide layer deposited over the UV cured coating with a substrate having the UV cured coating of a solvent-free coating composition comprising a) a partially hydrolyzed alkoxy-functional silane, selected from the group consisting of an epoxy- functional alkoxysilanes, a vinyl- functional alkoxysilanes, and an acryloxyfunctional alkoxysilane, b) a non-hydrolyzed alkoxy-functional silane, c) an ethylenically unsaturated monomer, d) a cationic photoinitiator, e) a free radical initiator, and f) 1,3-benzenediol-2,2'-[ oxybis(methylene) ]dioxirane, RDGE, wherein the cured coating exhibits a level SB adhesion resistance for both a Colts Laboratories' Crosshatch Adhesion and Boiling Water test and a Colts Laboratories' Cycle Humidity Oven and Crosshatch test as in amended Claim 1.   
In light or the above, it is clear that the above cited prior art of record either alone or in combination do not disclose or suggest the present invention of Claims 1-2, 5-6, 21-22 and 24, as amended, and therefore the present claims are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787